           Case 1:21-cv-00358-NONE-SAB Document 20 Filed 08/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   STANLEY E. REDICK, III,                           Case No. 1:21-cv-00358-NONE-SAB

12                  Plaintiff,                         ORDER CONTINUING SCHEDULING
                                                       CONFERENCE
13           v.
                                                       (ECF No. 17)
14   LOWES HOME CENTERS, LLC,

15                  Defendant.

16

17          On June 25, 2021, following reassignment of this action to the undersigned Magistrate

18 Judge, the scheduling conference was reset for September 30, 2021. (ECF No. 17.) On August

19 5, 2021, the Court screened Plaintiff’s complaint and granted thirty (30) days to file an amended
20 complaint. (ECF No. 19.) To allow time for the filing of an amended complaint and further

21 screening, and for Defendant to be potentially served and appear in this action, the Court shall

22 continue the scheduling conference to November 16, 2021, at 11:30 a.m.

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /


                                                   1
         Case 1:21-cv-00358-NONE-SAB Document 20 Filed 08/10/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      The scheduling conference set for September 30, 2021, is CONTINUED to

 3                  November 16, 2021, at 11:30 a.m. in Courtroom 9; and

 4          2.      The parties shall file a joint scheduling report seven (7) days prior to the

 5                  scheduling conference.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        August 10, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
